—In a divorce action, the defendant husband appeals, (1) as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), dated July 13, 1984, as directed him to pay the plaintiff wife pendente lite maintenance of $500 per week and child support of $250 per week, and the carrying charges on the marital premises; and (2) from a judgment of the same court, entered March 12, 1985, which is in the plaintiff wife’s favor and against him in the sum of $3,384, representing arrears in pendente lite maintenance and support.
Order modified, on the facts, by reducing the amount of pendente lite maintenance from $500 per week to $250 per week. As so modified, order affirmed.
Judgment reversed, on the facts, and matter remitted to Special Term for entry of an appropriate judgment consistent herewith.
Plaintiff wife is awarded one bill of costs.
Plaintiff wife’s affidavit of net worth indicates that her reasonable needs will be met with pendente lite maintenance of $250 per week and pendente lite child support of $250 per week. Defendant husband fell into arrears and, prior to the accrual of those arrears, failed to make an application for relief from the order which directed payment. Accordingly, plaintiff is entitled to a judgment for arrears; however, the amount must be recalculated, based upon our downward modification of the award of pendente lite maintenance. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.